UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

Civil Action No.: 3:19-cv-00634

PRESERVE FOREST, LLC,
Plaintiff, Exhibit 1

“ Filings in State Court

Preserve Forest, LLC, v. Nationwide
General Insurance Company
No. 19-CVD-21065

NATIONWIDE GENERAL INSURANCE
COMPANY,

)
)
)
)
)
)
)
)
Defendant. )

 

M \481\2809\NOTICE OF REMOVAL FILINGS\L NOTICE OF REMOVAL - Exhibits wpd

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 1 of 27
STATE OF NORTH CAROLINA Y'qceypqlow

Mecklenburg County In The General Court Of Justice
[x] District [_] Superior Court Division

Name Of Plaintif
Preserve Forest, LLC

 

Address
- oe CIVIL SUMMONS
City, State, Zip (_] ALIAS AND PLURIES SUMMONS (ASSESS FEE)
VERSUS G.S 1A-1, Rules 3, 4
Nome O! Oefendanits) — | Date Original Summons issued

Nationwide General Insurance Company _ _
Date(s) Subsequent Summons(es) issved

 

| To Each Of The Defendant(s) Named Below:

Name And Addiesy Of Defendant | Name And Address Of Defendant 2

 

| Nationwide General Insurance Company
| c/o Mike Causey, NC Commissioner of Insurance

| 1201 Mail Service Center

| Raleigh

 

NC 27699

A Civil Action Has Been Commenced Against Youl

You are notified to appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after
you have been served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's
last known address, and

2. File the original of the written answer with the Clerk of Superior Court of the county named above.

if you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

Date lagued a, ey | tite his | | AM ;
2 LT | ce wr
grrarars,

Name And Address Of Plaintiff's Allamey (if None, Address Of Plainiif
Lamar Armstrong, Jr.

The Armstrong, Law Firm, P.A.

 
 

  
 

 

 

Post Office Box 27 = Of fT —————
Smithfield NC 27577 $ Cat | Assistant CSC [_] Slerk Of Superior Court
O ENDORSEMENT (ASSESS FEE) Dafa OF Endorsement . [i AM
This Summons was originally issued on the date Saas ee
indicated above and returned not served. At the request |” a
of the plaintiff, the time within which this Summons must };—__—— =
be served is extended sixty (60) days. ["] pepuycsc — [_] Assistant csc [7] Clerk Of Superior Court

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $15,000 or
| less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
so, what procedure is to be followed.

|
AQG-CV-100, Rev. 6/11 (Over)
| © 2011 Administrative Office of the Courts

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 2 of 27
 

 

Sry RETURN OF SERVICE [ieee n ogee
| certify that this Summons and a copy of the complaint were received and served as follows:

DEFENDANT 1 /
Dato Served | Time Served Name 01 Defendant

| Clam Clem

SS a

LJ By delivering to the defendant named above a copy of the summons and complaint.

C] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
above with a person of suitable age and discretion then residing therein.

(] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the
person named below.
Name And Address Of Person With Wham Copies Left (if corporation, give fitla of person copies left with) —

 

[_] Other manner of service (specify)

(] Defendant WAS NOT served for the following reason:

_ DEFENDANT 2 _
Dale Saved Time Served Name Of Disfanctant

Liam [J] Pm

 

|
L] By delivering to the defendant named above a copy of the summons and complaint.

L] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
above with a person of suitable age and discretion then residing therein.

CL] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the
person named below.
| Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)

L] Other manner of service (specify)

ol Defendant WAS NOT served for the following reason.

 

Service Fae Pail! | Signature Of Deputy Shariff Making Retum
|

| a 7

Date Received Nano Of Sherif (Type On Pr}

Date Of Retum [ore O! Shientl

AOC-CV-100, Side Two, Rev, 6/11
© 2011 Administrative Office of the Courts

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 3 of 27
NORTH CAROLINA GENERAL COURT OF JUSTICE
DISTRICT COURT DIVISLON

MECKLENBURG COUNTY gia Gc EDN Lo Yay} OeS

[. Ly . Y a
Preserve Forest, LLC UECKCENBURG CO. 0.5.0;
Plaintiff “
a =.
v. ) Complaint
)
| )
Nationwide General Insurance Company _ )
Defendant )
1. Preserve Forest, LLC (“Preserve Forest” or “Plaintiff’) is a

corporation with its principal office and place of business in Mecklenburg
County, North Carolina.

a At all relevant times, Nationwide General Insurance Company
(“Nationwide”) has engaged in its business of selling and issuing insurance
policies and adjusting claims arising under its policies throughout North
Carolina, including Mecklenburg County.

3. Prior to 1 March 2017 through the present, Preserve Forest has
owned the Preserve at Lake Forest Apartments consisting of eighteen (18)
apartment buildings and a club house located at 7259 Point Lake Drive in
Charlotte, Mecklenburg County, North Carolina ("the Property’).

A, During this time, Preserve Forest has purchased from Nationwide
and maintained continuously property casualty insurance covering the Property
(the Insurance).

5. On 1 March 2017, a thunderstorm with high winds and hail hit the
area in Mecklenburg County where the Property was located (‘the Storm”).

6. The Storm included high winds and hail up to one inch as is
documented by meteorological records of the event.

7. Preserve Forest did not discover the damage the Storm caused to the
Property for about a year.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 4 of 27
8, On 3 July 2018, soon after Preserve Forest discovered damage to the
Property's roofs, it filed a claim with Nationwide for damage caused by the Storm
(the Claim).

9. Because Preserve Forest's notice of claim was filed within a
reasonable time after discovery of the damage, it was prompt and proper.

10. Nationwide accepted the notice of claim and has not asserted that it
was tardy or otherwise improper.

11. Nationwide assigned its adjuster Christina Smith ("Smith") to adjust
the claim.

12. Smith never personally inspected the Property's roofs that Preserve
Forest contended was damaged by the Storm (the Roofs).

13. Instead, Smith retained a contractor (Ladder Now) to inspect the
Roofs.

14. Ladder Now's employee or agent was an unqualified and otherwise
improper roof expert to rely upon for inspection of a hail and wind damage claim
of this magnitude.

15. Apparently relying on its improper roofing expert, Nationwide
advised Preserve I*orest on 10 July 2018 that Nationwide would not pay the
Claim because the inspection found damage to one shingle on the entire property.

16. Nationwide estimated $348.02 for repair of the Roofs based
exclusively on its improper roofing expert to whom it delegated the entire
inspection.

17. In vesponse to this insufficient evaluation and adjustment, Preserve
Forest retained a public adjuster to evaluate and estimate the damage to the
Roofs at issue in the Claim.

18. Preserve Forest's public adjuster estimated damage to the Roofs in
the amount of $2,421,818.47.

19. In response, Nationwide then retained an engineer to inspect the
Roofs, evaluate the scope of wind and hail damage from the Storm, and estimate
the cost. to repair this scope of damages.

20. Nationwide’s engineer used the incorrect date for the Storm.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 5 of 27
21. Nationwide's engineer concluded erroneously that the Roofs were not
damaged by the Storm.

22. Tiven so, on 17 August 2018, Nationwide revised its estimate and
increased it to $1,811.21 which remained below the Insurance deductible for the
Claim,

23. On 5 September 2018, Preserve Forest invoked the appraisal process
under the Insurance.

24. The appraisal provision of the Policy provides as follows:
2. Appraisal

If we and you disagree on the value of the property
or the amount of loss, either may make written
demand for an appraisal of the Joss. In this event,
each party will select a competent and impartial
appraiser. You and we must notify the other of the
appraiser selected within 20 days of the written
demand for appraisal. The two appraisers will
select an umpire. If the appraisers do not agree on
the selection of an umpire within 15 days, they
must request selection of an umpire by a judge or a
court having jurisdiction. The appraisers will state
separately the value of the property and the
amount of loss. If they fail to agree, they will
submit their differences to the umpire. A decision
agreed to by any two will be the appraised value of
the property or amount of loss. If you make a
written demand for an appraisal of the loss, each
party will:

a, Pay its chosen appraiser; and
b. Bear the other expenses of the appraisal and

umpire equally.

25. Under the Insurance and clear and controlling North Carolina case
law, Preserve Forest’s demand for appraisal was appropriate to determine the
“amount of the loss" for the agreed upon scope of damage Nationwide and
Preserve Forest stipulated or otherwise confirmed was in fact caused by the
Storm.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 6 of 27
26. Appraisal places a number on the cost of repair but does not and
cannot arbitrate or resolve questions of fact beyond the cost. of repair.

27. Causation and scope of damage always remain questions of fact that
the appraisal process cannot resolve and should not attempt to resolve.

28. Unless Nationwide agreed to the scope of damage Preserve Forest
contended the Storm caused (widespread shingle and other damage to the Roofs),
appraisal was not appropriate.

29. Nevertheless, Nationwide accepted the appraisal demand without
any clarification as to the scope of the appraisal and what, if any, agreement
there was as to the damage caused by the Storm.

30. Preserve Forest selected Miguel Mena ("Mena") as its appraiser.
381. Nationwide selected Harrison Jones ("Jones") as its appraiser.
382. On 1 October 2018, Mena and Jones conferred regarding the Claim.

33. Contrary to the Insurance and North Carolina law, the appraisers
did not identify the agreed upon scope for the appraisal. Rather, by implication
(which is improper), they included the critical and determinative issue of
causation as the primary purpose of the appraisal.

34. Mena inspected the Roofs on 21-23 December 2018.
35. Jones never physically inspected the Roofs.

386. Instead, Jones conducted a "drive by" which is serious and gross
dereliction of responsibility, particularly if Jones was trying to include
amproperly) causation in the appraisal.

37. Mena estimated $1,742,602.35 to fully repair and restore the Roofs
and the Property.

38. Jones did not prepare an estimate.

39. Jones never provided any numerical figures in writing.

40. Although Jones' and Mena's estimates for "the amount of loss" was
over $1.7 million apart, this did not establish "disagreement" as required by the
Insurance and North Carolina law because the difference was based on the

extent of damage caused by the Storm and not differing estimates as to an
agreed upon loss caused by the Storm.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 7 of 27
41, he parties and their appraisers never defined or delineated the
scope of the admitted damage from which the “amount of loss" could be
appraised.

42. Nevertheless, even though contrary to the Insurance and North
Carolina law because there was no "disagrcement" as to "the amount of loss" as
to agreed upon scope of damage, the parties! appraisers discussed appointment of
an Umpire.

43. Mena suggested three candidates for Umpire. Jones rejected all
three.

44. Jones suggested two candidates for Umpire, David Wilhams and
Wayne Huckel (“Huckel").

45.  Huckel did not disclose that he had previously represented
Nationwide.

46. Even though appraisal of causation was not proper, and Huckel had
not disclosed his conflict, Jones and Mena appointed Huckel as umpire.

47. On10 May 2019, Mena, Jones, and Huckel met at the Property.

48. Neither Jones nor Huckel went on the Roofs, then or at any other
time.

49. Huckel presumably reviewed Mena's extensive report and estimate.

50. Jones presented no report.

51. Huckel stated he had not handled many wind and hail claims.

52. Instead of inspecting the Roofs personally and hiring a well known
and respected roofing expert (if necessary), Huckel hired a retired roofer who no
longer repaired roofs.

53. Relying on this improper and unqualified retired roofer and having
no report from Jones, no delineation of the scope of agreed upon damage caused
by the Storm, and no personal inspection of the Roofs, Huckel rejected Mena's
detailed estimate and proposed an award of $7,500.

54. The proposed award was not based on any estimate, any expert
evaluation, or any other evidence that provided that amount of loss or specified
the damage to which it related.

a

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 8 of 27
55. In fact, Huckel provided no explanation for the proposed award of
$7,500, other than stating it was to provide “flexibility in making the single
shingle repairs”.

56.  Huckel advised that his purported expert roofer would not make the
repairs because he was retired.

57. Jones joined with Huckel to endorse and finalize the Appraisal
Award of $7,500 (the "Appraisal Award", Exhibit 1 attached and incorporated).

58. Based on Huckel's outrageous an indefensible proposed award, Mena
investigated Huckel and determined he had previously represented Nationwide

in tigation.

59. Huckel never disclosed this conflict when he accepted appointment

as Umpire.

60. Before Huckel signed the Appraisal Award, Mena advised Huckel
and Jones that Preserve Forest objected to Huckel's acceptance of his
appointment as Umpire without full and proper disclosure and requested that
Huckel recuse himself and not enter the Appraisal Award.

61. Asa result of this inherently improper and outrageously deficient
appraisal, Preserve Forest was presented with an award of $7,500 which is based
only on one report by Mena supporting $1.7 million in repair cost, no report from
Jones, no inspection by Huckel or Jones, a retired roofer who could not actually
do the work, and a process that obviously included a determination of causation
contrary to the Insurance and N.C. law.

62. Mena initially borrowed from guidelines for mediators and cited
those provisions to Huckel, which Huckel rejected as being inapplicable because

the appraisal was not a mediation.

63. Mena then drafted a second letter to Mr. Huckel requesting again
that Huckel recuse himself.

64. Mena cited the North Carolina Canons of Ethics for Arbitrators
(Arbitrator Cannons) based on Huckel's comparison of appraisal to arbitration,

65. The Arbitrator Canons provide:

A. Persons asked to serve as arbitrators shall, before
accepting, disclose:

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 9 of 27
(1) any direct or indirect financial or personal interest in
the outcome of the arbitration;

(2) any existing or past financial], business,
professional, family or social relationships which are
likely to affect impartiality or which might reasonably
create an appearance of partiality or bias. Persons
asked to serve as arbitrators shall disclose any
such relationships which they personally have

 

 

whom they have been told will be a witness. They shall
also disclose any such relationships involving their
spouses or minor children residing in the household or
their current employers, partners or business associates;
and

(3) any information required by a court in the case of
court-administered arbitrations

C. The obligation to disclose interests or relationships
described in Canon IJ.A is a continuing duty which
requires a person accepting appointment as an arbitrator
to disclose, at any stage of the arbitration, any such
interests or relationships which may arise, or which are
recalled or discovered,

North Carolina Canons of Ethics for Arbitrators, Canon I.

66. Huckel's failure to disclose his prior relationship with Nationwide, a
party to the appraisal, was a direct violation of the Arbitrator Cannons.

67. Despite Preserve Forest's proper and timely objection, Huckel
refused to recuse himself, ignored his conflict, and joined with Jones in signing
the Appraisal Award for $7,500.

68. Pursuant to N.C. Gen. Stat. §1-253, Preserve Forest seeks a
declaratory judgment of the parties' rights and status as to the Appraisal Award,
including an order setting aide the $7,500 Appraisal Award because it
improperly resolves questions of fact as to causation (scope of damage) in
addition to the "amount of loss" and, further, it was procured based on "fraud,
duress and other impeaching circumstances" as described above.

69. Venue is proper in Mecklenburg County,

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 10 of 27
70. The District Court Division is the proper division based on the
amount in controversy, which 1s at present the request to set aside and
invalidate the $7,500 Appraisal Award.

WHEREFORE, Preserve Forest requests that the Court declare the
parties' rights and status as to the Appraisal Award, set aside and invalidate the
Appraisal Award of $7,500, grant a trial by jury as to all questions of fact
necessary and proper in such ruling, and tax costs and attorney's fees against
Nationwide as permitted by law. -

  

602 South Third St., P.O. Box 27
Smithfield, NC 27577
(919) 934-1575

THE POTTS LAW FIRM, LLP

byte deers Ope lie. (S hep»

Andrew A. Woellner

Attorney for Plaintiff

Texas Bar No. 24060850

Pro Hac Vice To Be Filed

3737 Buffalo Speedway, Suite 1900
Houston, Texas 77098

(713) 963-8881 phone

(713) 583-5388 fax

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 11 of 27
Re: Insured: Preserve Forest, LLC

Location of Loss: 7259 Paint Lake Drive,
Charlotte, NC 28227

Date of Loss: 3/1/17
Claim No: 485913-GH
Type of Damage: Wind

Loss Locations: Buildings 7245, 7247, 7249, 7243, 7241, 7239, 7251, 7237, 7233, 7235, 7253, 7257,

7255, 6011, 6015, 6017, 6019, 6025, Office

STATE OF NORTH CAROLINA

AWARD

We, the undersigned, pursuant to the within appointment, DO HEREBY CERTIFY that we have truly
and conscientiously performed the duties assigned to us, agreeably to the foregoing stipulations, and

have appraised and determined and hereby award as follows.

This Award is subject to the insurance policy terms, provisions, conditions, limitations, exclusions,
deductibles, and prior payments. This Award does not determine whether any item included in this

Award is covered under the applicable policy of insurance.

 

jen Replacement (Repair)} Actual Cash
Cost Value (RCV) Value (ACV)

 

Building: Amount of Loss

Note: This Award is intended to address all damages and
repairs, including but not limited to, those presented by the

 

 

 

 

 

 

 

 

 

appraisers Miguel F. (Tito) Mena $7,500.00 $7,500.00
& Harrison Jones for all building and other associated
repairs/remediation.
TOTAL AMOUNT OF LOSS (ROV) o.oo ccccccse sss ces severe esvese sur ses sev iviuewessvaristveswiereiese $7,500.00
ACTUAL CASH VALUE (ACV)..0... ccc ccccescsrere gutter eeraan see ser eperenssentes seeseermmssesanmveeeerere $7,500.00
insured Appraiser: Signature: Date:
(Print Name) (Sign Name)
Insurance Co. Appraiser: \ owes | signa 2 Date: “thes|iq
(Print Name) (Sign Name)
Umpire: Wouyner. buck’ Signature: Date. 9 IY hy
{Print Name) Siffn Name

(A minimum of two signatures required for Award)

PAGE FOR

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 12 of 27
 

  

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY

BH Complete items 1, 2, and 3. A. Signature
© Agent

 

 

 

& Print your name and address on the reverse X {
so that we can return the card to you. a O Aadressee

@ Attach this card to the back of the mailpiece, EES cell A tata NI) G. Date of Delivery
or on the front if space permits. |

1. Article Addressed to: D. Is delivery address differant from item 1?) Yop |

: . It YES, anter delivery netelrody bow: | hy i
Nationwide General Insurance Company a8 “iC MES be
. : . on | VCv

c/o Mike Causey, NC Commissioner of Inygiranee” 4 Coo AVY

1201 Mail Service Center ,

Raleigh, NC 27699 \ act 24 20'9

 

3. Sorvite Type Any Mail Eaguos at

| | Adduth Siqnature () (Joifogutawd tary |
|) Adult Siinatwe Rescicted nity = {Ronse tail (ueduestoet
! Alley Chivuby

9550 940] QO%4 SO?) 4707 10 0] Cate by Fustrigt cel paciney, Cl'Mitunt Receipt for

1) Sallect ory Jalvaeyin . Merchanc / :
2 i mi rans servic 1+ Collect on belwy Festal Delivary a ignature Conticmation™
2, Article Number (renster from service label) 2 Signature Confirmation

7015 Ob40 DOO? 8085 4136 (entricind/Dolvery  -«=CResi6G ative

PS Form 3811, April 2015 PSN 7530-02-000-9053 Domestic Return Aecelpt

  

 
 

 

  

 

 

[oe ae Pe

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 13 of 27
CSC

 

null / ALL

7 * Transmittal Number: 20645826

Notice of Service of Process Date Processed: 11/05/2019
Primary Contact: SOP Team nwsop@nationwide.com

Nationwide Mutual Insurance Company
Three Nationwide Plaza
Columbus, OH 43215

Electronic copy provided to:

Ashley Roberts

 

Entity:

Entity Served:

Title of Action:
Document(s) Type:
Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:
Date Served on CSC:
Answer or Appearance Due:
Originally Served On:
How Served:

Sender Information:

Nationwide General Insurance Company
Entity ID Number 3286564

Nationwide General Insurance Company
Preserve Forest, LLC vs. Nationwide General Insurance Company
Summons/Complaint

Contract

Mecklenburg County District Court, NC
19CVD21065

Ohio

11/05/2019

30 Days

NC Dept of Insur 10/25/2019

Client Direct

The Armstrong Law Firm PA
N/Aocon

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached decument(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 14 of 27
Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 15 of 27

= NC DEPARTMENT OF

 
 

L00299888050110519

iNSUR ANCE "SERVICE OF PROCESS:

MIKE CAUSEY » COMMISSIONER Tel 919.716.6610 Fax 919.716.6757

October 31, 2019

CERTIFIED MAIL
RETURN RECEIPT REQUESTED

Nationwide General Insurance Company
One West Nationwide Blvd.
Columbus, OH 43215-2220

Re: Preserve Forest, LLC

vs.
Nationwide General Insurance Company

Dear Corporate Secretary:

Enclosed herewith are documents entitled Civil Summons and Complaint, which this Department
received through the mail on October 25, 2019.

MIKE CAUSEY
Commissioner of Insurance

 

Courtney-H Ethridge
Special Deputy for
Service of Process

Enclosures

1201 MAIL SERVICE CENTER | RALEIGH, NC 27699-1201 | WWW.NCDOI.COM

 
L00299888051110519
4 NC DEPARTMENT OF

¥ | INSU RANCE SERVICE OF PROCESS

MIKE CAUSEY * COMMISSIONER Tel 919.716.6610 Fax 919.716.6757

Preserve Forest, LLC

VS. Mecklenburg Co. File No. 19 CVD 21065

Nationwide General Insurance Company

I, Courtney H Ethridge, a Special Deputy duly appointed for the purpose, do hereby accept
service of the Civil Summons of Plaintiff's Preserve Forest, LLC and adding Nationwide General
Insurance Company as a Defendant, and acknowledge receipt of a copy of the same, together with a copy
of the Complaint, under the provision of the North Carolina General Statute Section 58-16-30 as process
agent for Nationwide General Insurance Company.

This the 25th day of October, 2019.

MIKE CAUSEY

(ednh RD e.

Courtney Hi Bilvidge
Special Deputy for
Service of Process

1201 MAIL SERVICE CENTER | RALEIGH, NC 27699-1201 | WWW.NCDOLCOM

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 16 of 27
 

 

 

 

L00299888052110519 _
STATE OF NORTH CAROLINA Be ap:
ry ove ne Yio
Mecklenburg County In The General Court Of Justice

[x] District (() Superior Court Division

 

Name Of Plaintilf
Preserve Forest, LLC
Address

 

CIVIL SUMMONS
LC ALIAS AND PLURIES SUMMONS (ASSESS FEE)

 

'Gily, Slate, Zip

 

VERSUS G.S. 1A-1, Rules 3, 4

 

Naine Of Defendant(s) Date Original Summons Issued

Nationwide General Insurance Company

 

Date(s) Subsequent Summons{es) issued

 

To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1 Name And Address Of Defendant 2
Nationwide General Insurance Company

cla Mike Causey, NC Commissioner of Insurance
{201 Mail Service Center
Raleigh NC 27699

 

 

A Civil Action Has Been Commenced Against You!

You are notified to appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after
you have been served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's
last known address, and

2. File the original of the written answer with the Clerk of Superior Court of the county named above.

If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name and Address Of Plainiiifs Allomay (if None, Address Of Plainilif) Dale Issued

Ti
Lamar Armstrong, Jr. An Hee [7 |? é 7 He
The Armstrong Law Firm, P.A. Eee / ALL re

 

 

 

 

 

 

 

 

 

 

 

 

Post Office Box 27 HEEL af
Smithfield NC 27577 fife. Deputy ése Go asian csc CT Clerk Of Superior Court
af
Ol ENDORSEMENT (ASSESS FEE) Bale Of Endorsement Time {J AM

This Summons was originally issued on the date Saran (J Pm
indicated above and returned not served. At the request 2
of the plaintiff, the time within which this Summons must
be served is extended sixty (60) days. L] Depuycsc = ([] Assistant csc L) clerk Or Superior Court

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $15,000 or
less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
so, what procedure Is to be followed,

AOQC-CV-100, Rev. 6/14 (Over)
© 2011 Administrative Office of the Couris

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 17 of 27
L00299888053110519
— | RETURN OF SERVICE h

| certify that this Summons and a copy of the complaint were received and served as follows:
DEFENDANT 1

Dale Served Time Served Name Of Defendant

LJam (CC) pm

 

 

 

 

(] By delivering to the defendant named above a copy of the summons and complaint.

[] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
above with @ person of suitable age and discretion then residing therein.

[_] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the

person named below,
Name And Address Of Persen Wilh Whom Copies Lell (if carporation, give lille of person copies lefl with)

 

(-] Other manner of service (specify)

 

(-] Defendant WAS NOT served for the following reason:

DEFENDANT 2
Dale Served Time Served Name Of Defendant

[Jam [JPM

(] By delivering to the defendant named above a copy of the summons and complaint.

(_] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
above with a person of suitable age and discretion then residing therein.

LJ As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the

person named below.
Name And Address Of Persan Wilh Whiem Goplas Lefl (if corporation, give tile of person copies tell wilh)

 

{_] Other manner of service (specify)

 

[| Defendant WAS NOT served for the following reason.

 

Service Fee Paid Signature Of Depuly Sheriff Making Return

fi

Dale Received

 

Name Of Sheriff (Tyee Or Print)

 

Dale Of Retum Counly Of Sherif

 

 

AOC-CV-100, Side Two, Rev. 6/11
© 2011 Administrative Office of the Courts

 

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 18 of 27
L00299888054110519

NORTH CAROLINA GENERAL COURT OF JUSTICE
. ‘DISTRICT COURT DIVISION
MECKLENBURG COUNTY al) (XLENB Ih: ib nev 07 L0GS
Preserve Forest, LLC vepyPenptine CO,, G.d.0«
Plaintiff EOKYERBURG 0.
sh)
v. ) Complaint
)
)
Nationwide General Insurance Company — )
Defendant )

 

1. Preserve Forest, LLC (“Preserve Forest” or “Plaintiff’) is a
corporation with its principal office and place of business in Mecklenburg
County, North Carolina.

Ze At all relevant times, Nationwide General Insurance Company
(“Nationwide”) has engaged in its business of selling and issuing insurance
policies and adjusting claims arising under its policies throughout North
Carolina, including Mecklenburg County.

on Prior to 1 March 2017 through the present, Preserve Forest has
owned the Preserve at Lake Forest Apartments consisting of eighteen (18)
apartment buildings and a club house located at 7259 Point Lake Drive in
Charlotte, Mecklenburg County, North Carolina ("the Property”).

4, During this time, Preserve Forest has purchased from Nationwide
and maintained continuously property casualty insurance covering the Property

(the Insurance).

5. On 1 March 2017, a thunderstorm with high winds and hail hit the
area in Mecklenburg County where the Property was located ("the Storm”).

6. The Storm included high winds and hail up to one inch as is
documented by meteorological records of the event.

7. Preserve Forest did not discover the damage the Storm caused to the
Property for about a year.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 19 of 27

 
002998880551 10519

8. On 3 July 2018, soon after Preserve Forest discovered damage to the
Property's roofs, it filed a claim with Nationwide for damage caused by the Storm

(the Claim).

9, Because Preserve Forest's notice of claim was filed within a
reasonable time after discovery of the damage, it was prompt and proper.

10. Nationwide accepted the notice of claim and has not asserted that it
was tardy or otherwise improper.

li. Nationwide assigned its adjuster Christina Smith ("Smith") to adjust

the claim.

12. Smith never personally inspected the Property's roofs that Preserve
Forest contended was damaged by the Storm (the Roofs).

13. Instead, Smith retained a contractor (Ladder Now) to inspect the
Roots.

14. Ladder Now's employee or agent was an unqualified and otherwise
improper roof expert to rely upon for inspection of a hail and wind damage claim
of this magnitude.

15. Apparently relying on its improper roofing expert, Nationwide
advised Preserve Forest on 10 July 2018 that Nationwide would not pay the
Claim because the inspection found damage to one shingle on the entire property.

16. Nationwide estimated $343.02 for repair of the Roofs based
exclusively on its improper roofing expert to whom it delegated the entire
inspection.

17. In response to this insufficient evaluation and adjustment, Preserve
Forest retained a public adjuster to evaluate and estimate the damage to the

Roofs at issue in the Claim.

18. Preserve Forest's public adjuster estimated damage to the Roofs in
the amount of $2,421,818.47.

19. Inresponse, Nationwide then retained an engineer to inspect the
Roofs, evaluate the scope of wind and hail damage from the Storm, and estimate
the cost to repair this scope of damages.

20. Nationwide’s engineer used the incorrect date for the Storm.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 20 of 27

 
L00299888056110519

21. Nationwide's engineer concluded erroneously that the Roofs were not
damaged by the Storm.

22. Even so, on 17 August 2018, Nationwide revised its estimate and
increased it to $1,811.21 which remained below the Insurance deductible for the

Claim.

23. On5 September 2018, Preserve Forest invoked the appraisal process
under the Insurance.

24. The appraisal provision of the Policy provides as follows:

2. Appraisal

If we and you disagree on the value of the property
or the amount of loss, either may make written
demand for an appraisal of the loss. In this event,
each party will select a competent and impartial
appraiser. You and we must notify the other of the
appraiser selected within 20 days of the written
demand for appraisal. The two appraisers will
select an umpire. If the appraisers do not agree on
the selection of an umpire within 15 days, they
must request selection of an umpire by a judge or a
court having jurisdiction. The appraisers will state
separately the value of the property and the
amount of loss. If they fail to agree, they will
submit their differences to the umpire. A decision
agreed to by any two will be the appraised value of
the property or amount of loss. If you make a
written demand for an appraisal of the loss, each

party will:
eu Pay its chosen appraiser; and
b. Bear the other expenses of the appraisal and

umpire equally.

25. Under the Insurance and clear and controlling North Carolina case
law, Preserve Forest’s demand for appraisal was appropriate to determine the
"amount of the loss" for the agreed upon scope of damage Nationwide and
Preserve Forest stipulated or otherwise confirmed was in fact caused by the

Storm.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 21 of 27
L00299888057110519

26. Appraisal places a number on the cost of repair but does not and
cannot arbitrate or resolve questions of fact beyond the cost of repair.

27. Causation and scope of damage always remain questions of fact that
the appraisal process cannot resolve and should not attempt to resolve.

28. Unless Nationwide agreed to the scope of damage Preserve Forest
contended the Storm caused (widespread shingle and other damage to the Roofs),
appraisal was not appropriate.

29. Nevertheless, Nationwide accepted the appraisal demand without
any clarification as to the scope of the appraisal and what, if any, agreement
there was as to the damage caused by the Storm.

30. Preserve Forest selected Miguel Mena ("Mena") as its appraiser.
31. Nationwide selected Harrison Jones ("Jones") as its appraiser.
382. On1 October 2018, Mena and Jones conferred regarding the Claim.

33. Contrary to the Insurance and North Carolina law, the appraisers
did not identify the agreed upon scope for the appraisal. Rather, by implication
(which is improper), they included the critical and determinative issue of
causation as the primary purpose of the appraisal.

34, Mena inspected the Roofs on 21-23 December 2018.
385. Jones never physically inspected the Roofs.

36. Instead, Jones conducted a "drive by" which is serious and gross
dereliction of responsibility, particularly if Jones was trying to include
Gmproperly) causation in the appraisal.

387. Mena estimated $1,742,602.35 to fully repair and restore the Roofs
and the Property.
38. Jones did not prepare an estimate.

389. Jones never provided any numerical figures in writing.

40. Although Jones' and Mena's estimates for "the amount of loss" was
over $1.7 million apart, this did not establish "disagreement" as required by the
Insurance and North Carolina law because the difference was based on the
extent of damage caused by the Storm and not differing estimates as to an
agreed upon loss caused by the Storm. ,

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 22 of 27

 
L00299888058110519

41. The parties and their appraisers never defined or delineated the
scope of the admitted damage from which the "amount of loss" could be
appraised.

42, Nevertheless, even though contrary to the Insurance and North
Carolina law because there was no "disagreement" as to "the amount of loss" as
to agreed upon scope of damage, the parties' appraisers discussed appointment of

an Umpire.

43. Mena suggested three candidates for Umpire. Jones rejected all
three.

44. Jones suggested two candidates for Umpire, David Williams and
Wayne Huckel ("Huckel").

45. Wuckel did not disclose that he had previously represented
Nationwide.

46. Even though appraisal of causation was not proper, and Huckel had
not disclosed his conflict, Jones and Mena appointed Huckel as umpire.

47. On 10 May 2019, Mena, Jones, and Huckel met at the Property.

48. Neither Jones nor Huckel went on the Roofs, then or at any other
time.

49. Huckel presumably reviewed Mena's extensive report and estimate.

50. Jones presented no report.
51. Huckel stated he had not handled many wind and hail claims.

52. Instead of inspecting the Roofs personally and hiring a well known
and respected roofing expert (if necessary), Huckel hired a retired roofer who no
longer repaired roofs.

53. Relying on this improper and unqualified retired roofer and having
no report from Jones, no delineation of the scope of agreed upon damage caused
by the Storm, and no personal inspection of the Roofs, Huckel rejected Mena's
detailed estimate and proposed an award of $7,500.

54. The proposed award was not based on any estimate, any expert
evaluation, or any other evidence that provided that amount of loss or specified

the damage to which it related.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 23 of 27
L00299888059110519

55. In fact, Huckel provided no explanation for the proposed award of
$7,500, other than stating it was to provide “flexibility in making the single
shingle repairs”.

56. Huckel advised that his purported expert roofer would not make the
repairs because he was retired.

57. Jones joined with Huckel to endorse and finalize the Appraisal
Award of $7,500 (the "Appraisal Award", Exhibit 1 attached and incorporated).

58. Based on Huckel's outrageous an indefensible proposed award, Mena
investigated Huckel and determined he had previously represented Nationwide

in litigation.

59. Huckel never disclosed this conflict when he accepted appointment
as Umpire.

60. Before Huckel signed the Appraisal Award, Mena advised Huckel
and Jones that Preserve Forest objected to Huckel's acceptance of his

appointment as Umpire without full and proper disclosure and requested that
Huckel recuse himself and not enter the Appraisal Award.

61. Asaresult of this inherently improper and outrageously deficient
appraisal, Preserve Forest was presented with an award of $7,500 which is based
only on one report by Mena supporting $1.7 million in repair cost, no report from
Jones, no inspection by Huckel or Jones, a retired roofer who could not actually
do the work, and a process that obviously included a determination of causation

contrary to the Insurance and N.C. law.

62. Mena initially borrowed from guidelines for mediators and cited
those provisions to Huckel, which Huckel rejected as being inapplicable because

the appraisal was not a mediation.

68. Mena then drafted a second letter to Mr. Huckel requesting again
that Huckel recuse himself.

64, Mena cited the North Carolina Canons of Ethics for Arbitrators
(Arbitrator Cannons) based on Huckel's comparison of appraisal to arbitration.

65. The Arbitrator Canons provide:

A. Persons asked to serve as arbitrators shall, before
accepting, disclose:

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 24 of 27
L00299888060110519

(1) any direct or indirect financial or personal interest in
the outcome of the arbitration;

(2) any existing or past financial, business,
professional, family or social relationships which are
likely to affect impartiality or which might reasonably
create an appearance of partiality or bias. Persons
asked to serve as arbitrators shall disclose any
such relationships which they personally have
with any party or its lawyer, or with any individual
whom they have been told will be a witness. They shall
also disclose any such relationships involving their
spouses or minor children residing in the household or
their current employers, partners or business associates;

and

(3) any information required by a court in the case of
court-administered arbitrations

C. The obligation to disclose interests or relationships
described in Canon I].A is a continuing duty which
requires a person accepting appointment as an arbitrator
to disclose, at any stage of the arbitration, any such
interests or relationships which may arise, or which are
recalled or discovered.

North Carolina Canons of Ethics for Arbitrators, Canon IT.

66. Huckel's failure to disclose his prior relationship with Nationwide, a
party to the appraisal, was a direct violation of the Arbitrator Cannons.

67. Despite Preserve Forest's proper and timely objection, Huckel
refused to recuse himself, ignored his conflict, and joined with Jones in signing

the Appraisal Award for $7,500.

68. Pursuant to N.C. Gen. Stat. §1-253, Preserve Forest seeks a
declaratory judgment of the parties' rights and status as to the Appraisal Award,
including an order setting aide the $7,500 Appraisal Award because it
improperly resolves questions of fact as to causation (scope of damage) in
addition to the "amount of loss" and, further, it was procured based on "fraud,
duress and other impeaching circumstances" as described above.

G9. Venue is proper in Mecklenburg County.

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 25 of 27
 

L00299888061110519

70. The District Court Division is the proper division based on the
amount in controversy, which is at present the request to set aside and
invalidate the $7,500 Appraisal Award.

WHEREFORE, Preserve Forest requests that the Court declare the
parties’ rights and status as to the Appraisal Award, set aside and invalidate the
Appraisal Award of $7,500, grant a trial by jury as to all questions of fact
necessary and proper in such ruling, and tax costs and attorney's fees against

Nationwide as permitted by law.
ee pe kL, FIRM, P.A.
¥: He one

Attorney for Plaintiff
Lamar@ArmstrongLawyers.com
602 South Third St., P.O. Box 27
Smithfield, NC 27577

(919) 934-1575

 

THE POTTS LAW FIRM, LLP

wy teedetes belle. (SS head

Monee A. Woellner

Attorney for Plaintiff

Texas Bar No. 24060850

Pro Hace Vice To Be Filed

3737 Buffalo Speedway, Suite 1900
Houston, Texas 77098

(713) 968-8881 phone

(718) 583-5388 fax

 

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 26 of 27
 

L00299888062110519

|
0Z22-S1LZEb HO “SNQuUNjOd |

“PAI SPIMUOHeN JSOAA SUD |
| Auedwioy
SOUR INSU] [eJBUSE) EpIMUOHeN

 

 

D260 456? OOOO OFTT bTOe

TINT

|
01 CEP IEER) Ee

LOZL-6692Z ON ‘Uubleyey
JOJUBD SIIAIBS IEW LOTL

JONVANSNE

JO LNAWLaVd30 ON ys

Case 3:19-cv-00634-DSC Document 1-1 Filed 11/20/19 Page 27 of 27
